                Case 1:19-cv-21443-UU Document
JS 44 (Rev. 06/17) FLSD Revised 06/01/2017     1-1 Entered
                                             CIVIL COVER on  FLSD Docket 04/15/2019 Page 1 of 1
                                                           SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)     PLAINTIFFS Ó×ÝØÛÔ ÞÑÍÍÛÒ ¿²¼ ÓßÎ×ß Ê×ÛÎß                                                              DEFENDANTS ÔËÓÞÛÎ Ô×ÏË×ÜßÌÑÎÍô ×ÒÝò


     (b) County of Residence of First Listed Plaintiff                                                           County of Residence of First Listed Defendant
                                 (EXCEPT IN U.S. PLAINTIFF CASES)                                                                              (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:                   IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                         THE TRACT OF LAND INVOLVED.
     (c) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
     Î±¼¿´ Ô¿©ô Ðßô ëíðð ÒÉ íí®¼ ßª»òô Í«·¬» îïçô Ú±®¬ Ô¿«¼»®¼¿´»ô ÚÔ
     íííðçô Ð¸±²»æ çëìóíêéóëíðèô Ûó³¿·´æ ½¸»¦µ§à®±¼¿´´¿©ò½±³
(d) Check County Where Action Arose: ì MIAMI- DADE                       MONROE         BROWARD          PALM BEACH       MARTIN   ST. LUCIE       INDIAN RIVER     OKEECHOBEE        HIGHLANDS


II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                             (For Diversity Cases Only)                                       and One Box for Defendant)
     1   U.S. Government                   3                  Federal Question                                                        PTF       DEF                                           PTF DEF
           Plaintiff                             (U.S. Government Not a Party)                          Citizen of This State         ì1           1     Incorporated or Principal Place          4      4
                                                                                                                                                         of Business In This State

     2   U.S. Government               ì4                        Diversity                              Citizen of Another State         2       ì   2   Incorporated and Principal Place          5   ì   5
           Defendant                             (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                        Citizen or Subject of a          3           3   Foreign Nation                            6       6
                                                                                                          Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)                                   Click here for: Nature of Suit Code Descriptions
           CONTRACT                                           TORTS                                         FORFEITURE/PENALTY                      BANKRUPTCY                      OTHER STATUTES
  110 Insurance                           PERSONAL INJURY                PERSONAL INJURY                625 Drug Related Seizure               422 Appeal 28 USC 158              375 False Claims Act
  120 Marine                              310 Airplane                è 365 Personal Injury -               of Property 21 USC 881             423 Withdrawal                     376 Qui Tam (31 USC
  130 Miller Act                          315 Airplane Product               Product Liability          690 Other                                  28 USC 157                       3729 (a))
  140 Negotiable Instrument                    Liability                 367 Health Care/                                                                                         400 State Reapportionment
  150 Recovery of Overpayment             320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment                Slander                       Personal Injury                                                   820 Copyrights                     430 Banks and Banking
  151 Medicare Act                        330 Federal Employers’             Product Liability                                                 830 Patent                         450 Commerce
  152 Recovery of Defaulted                    Liability                 368 Asbestos Personal                                                 835 Patent – Abbreviated           460 Deportation
                                                                                                                                               New Drug Application
      Student Loans                       340 Marine                         Injury Product                                                    840 Trademark                      470 Racketeer Influenced and
      (Excl. Veterans)                    345 Marine Product                 Liability                           LABOR                           SOCIAL SECURITY                  Corrupt Organizations
  153 Recovery of Overpayment                  Liability                PERSONAL PROPERTY               710 Fair Labor Standards               861 HIA (1395ff)                   480 Consumer Credit
      of Veteran’s Benefits               350 Motor Vehicle              370 Other Fraud                    Act                                862 Black Lung (923)               490 Cable/Sat TV
  160 Stockholders’ Suits                 355 Motor Vehicle              371 Truth in Lending           720 Labor/Mgmt. Relations              863 DIWC/DIWW (405(g))             850 Securities/Commodities/
  190 Other Contract                          Product Liability          380 Other Personal             740 Railway Labor Act                  864 SSID Title XVI                 Exchange
  195 Contract Product Liability          360 Other Personal                 Property Damage            751 Family and Medical                 865 RSI (405(g))                   890 Other Statutory Actions
  196 Franchise                               Injury                     385 Property Damage                Leave Act                                                             891 Agricultural Acts
                                          362 Personal Injury -              Product Liability          790 Other Labor Litigation                                                893 Environmental Matters
                                              Med. Malpractice                                          791 Empl. Ret. Inc.                                                       895 Freedom of Information
        REAL PROPERTY                        CIVIL RIGHTS              PRISONER PETITIONS                   Security Act                        FEDERAL TAX SUITS                 Act
     210 Land Condemnation                440 Other Civil Rights         Habeas Corpus:                                                        870 Taxes (U.S. Plaintiff          896 Arbitration
     220 Foreclosure                      441 Voting                     463 Alien Detainee                                                        or Defendant)                  899 Administrative Procedure
     230 Rent Lease & Ejectment           442 Employment                 510 Motions to Vacate                                                 871 IRS—Third Party 26             Act/Review or Appeal of
                                                                         Sentence                                                              USC 7609
     240 Torts to Land                    443 Housing/                      Other:                                                                                                Agency Decision
                                          Accommodations
     245 Tort Product Liability           445 Amer. w/Disabilities -     530 General                        IMMIGRATION                                                           950 Constitutionality of State
                                                                                                                                                                                  Statutes
     290 All Other Real Property              Employment                 535 Death Penalty              462 Naturalization Application
                                          446 Amer. w/Disabilities -     540 Mandamus & Other           465 Other Immigration
                                              Other                      550 Civil Rights                   Actions
                                          448 Education                  555 Prison Condition
                                                                         560 Civil Detainee –
                                                                         Conditions of
                                                                         Confinement
V.   ORIGIN                  (Place an “X” in One Box Only)
ì    1 Original           2 Removed             3 Re-filed        4 Reinstated         5 Transferred from             6 Multidistrict           7 Appeal to               8 Multidistrict
        Proceeding             from State          (See VI           or                    another district           Litigation                                                              Remanded from
                                                                                                                                                                                            9 Appellate
                                                                                           (specify)                  Transfer                    District Judge            Litigation                  Court
                               Court               below)            Reopened
                                                                                                                                                  from Magistrate           – Direct
                                                                                                                                                  Judgment                  File

VI. RELATED/                               (See instructions): a) Re-filed Case                  YES       NO             b) Related Cases           YES          NO
RE-FILED CASE(S)                                            JUDGE:                                                                                 DOCKET NUMBER:
                                           Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION
                                           LENGTH OF TRIAL via                    days estimated (for both sides to try entire case)
VIII. REQUESTED IN                              CHECK IF THIS IS A CLASS ACTION
                                                                                                           DEMAND $                                  CHECK YES only if demanded in complaint:
     COMPLAINT:                                 UNDER F.R.C.P. 23
                                                                                                                                                   JURY DEMAND:                      Yes          No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                            SIGNATURE OF ATTORNEY OF RECORD
         ß°®·´ ïëô îðïç

FOR OFFICE USE ONLY
RECEIPT #                             AMOUNT                      IFP                     JUDGE                                       MAG JUDGE
